Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-21 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” and “mathematical concepts” without significantly more.
	The claims recite:
		data
		model
		obtaining
		solution
		determining
		data representing a solution

Claim 2
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “2. A computer implemented method for obtaining a solution to a computational task, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 2 that recite abstract ideas?

	YES. The following limitations in Claim 2 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

receiving data representing a computational task to be performed by a system including one or more quantum computing resources and one or more classical computing resources;

determining, by a model that processes  at least a portion of the received data and that is configured through training to optimize computational times and computational costs associated with generating a solution to a computational task, a quantum computing resource of the one or more quantum computing resources to route the data to by (i) determining to route the computational task to one of the one or more quantum computing resources instead of one of the one or more classical computing resource and (ii) determining a type of quantum computing resource to route the computational task to, the quantum computing resource being of the type of quantum computing resource;

routing the data representing the computational task to the quantum computing resource;

obtaining, from the quantum computing resource, data representing a solution to the computational task; and

determining one or more actions to be taken based on the data representing a solution to the computational task.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:

(1) receiving data (M.P.E.P. 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data)

(2) processing, or computational task, or quantum computing resource

(3) routing

(4) actions to be taken

(5) quantum computing resource

	The term “receiving data” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

This “receiving data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Each of the terms “processor”, or “computational task”, or “quantum computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[000130] Control of the various systems described in this specification, or portions of them, can be implemented in a digital and/or quantum computer program product that includes instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more digital and/or quantum processing devices. The systems described in this specification, or portions of them, can each be implemented as an apparatus, method, or system that may include one or more digital and/or quantum processing devices and memory to store executable instructions to perform the operations described in this specification. 

	Further, Applicant’s specification recites:

[000120] Implementations of the digital and/or quantum subject matter and the digital functional operations and quantum operations described in this specification can be implemented in digital electronic circuitry, suitable quantum circuitry or, more generally, quantum computational systems, in tangibly-embodied digital and/or quantum computer software or firmware, in digital and/or quantum computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. The term "quantum computational systems" may include, but is not limited to, quantum computers, quantum information processing systems, quantum cryptography systems, or quantum simulators.

Each of the terms “processor”, or “computational task”, or “quantum computing resource” represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The term “routing” is a broad term which is described at a high level. Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

Note that the “routing” of data is merely the selective “transfer” of data.
This “routing” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The term “actions to be taken” is a broad term which is described at a high level and is merely nonfunctional descriptive data of no patentable weight. Applicant’s Specification recites:

[00056] The broker 136 may be configured to receive output data 104 from the system 100 for performing optimization tasks and to generate one or more actions to be taken, e.g., actions 138. The actions may include local actions, e.g., adjustments to a subset of optimization parameters, which contribute towards achieving local and global targets of the optimization task.

The “actions to be taken” limitation represents mere parameter adjustments that are “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Generally speaking, Applicant’s Specification recites:

[000131] While this specification contains many specific implementation details, these should not be construed as limitations on the scope of what may be claimed, but rather as descriptions of features that may be specific to particular implementations. Certain features that are described in this specification in the context of separate implementations can also be implemented in combination in a single implementation. Conversely, various features that are described in the context of a single implementation can also be implemented in multiple implementations separately or in any suitable sub-combination. Moreover, although features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can in some cases be excised from the combination, and the claimed combination may be directed to a sub-combination or variation of a sub-combination.

	Therefore, the entire claimed invention may be practiced as a set of simulated quantum computers on a purely digital computer. Pure math executed on a standard classical computer.



	The term “quantum computing resources” is a broad term which is described at a high level and is merely an umbrella term for a number of well understood, routine, and conventional methods. Applicant’s Specification recites:

[0007] The foregoing and other implementations can each optionally include one or more of the following features, alone or in combination. In some implementations the quantum computing resources comprise one or more of (i) quantum gate computers, (ii) adiabatic annealers, or (iii) quantum simulators.

The “quantum computing resources” limitation represents mere parameter adjustments that are “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

(1) receiving data (M.P.E.P. 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data)

(2) processing, or computational task, or quantum computing resource

(3) routing

(4) actions to be taken

(5) quantum resource

	The term “receiving data” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Each of the terms “processor”, or “computational task”, or “quantum computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[000130] Control of the various systems described in this specification, or portions of them, can be implemented in a digital and/or quantum computer program product that includes instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more digital and/or quantum processing devices. The systems described in this specification, or portions of them, can each be implemented as an apparatus, method, or system that may include one or more digital and/or quantum processing devices and memory to store executable instructions to perform the operations described in this specification. 

	Further, Applicant’s specification recites:

[000120] Implementations of the digital and/or quantum subject matter and the digital functional operations and quantum operations described in this specification can be implemented in digital electronic circuitry, suitable quantum circuitry or, more generally, quantum computational systems, in tangibly-embodied digital and/or quantum computer software or firmware, in digital and/or quantum computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. The term "quantum computational systems" may include, but is not limited to, quantum computers, quantum information processing systems, quantum cryptography systems, or quantum simulators.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The term “routing” is a broad term which is described at a high level. Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

Note that the “routing” of data is merely the selective “transfer” of data.
Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The term “actions to be taken” is a broad term which is described at a high level and is merely nonfunctional descriptive data of no patentable weight. Applicant’s Specification recites:

[00056] The broker 136 may be configured to receive output data 104 from the system 100 for performing optimization tasks and to generate one or more actions to be taken, e.g., actions 138. The actions may include local actions, e.g., adjustments to a subset of optimization parameters, which contribute towards achieving local and global targets of the optimization task.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The term “quantum computing resources” is a broad term which is described at a high level and is merely an umbrella term for a number of well understood, routine, and conventional methods. Applicant’s Specification recites:

[0007] The foregoing and other implementations can each optionally include one or more of the following features, alone or in combination. In some implementations the quantum computing resources comprise one or more of (i) quantum gate computers, (ii) adiabatic annealers, or (iii) quantum simulators.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 2, wherein the one or more quantum computing resources comprises one or more of (i) a quantum gate computer, (ii) an adiabatic annealer, or (iii) a quantum simulator.

	Applicant’s Claim 3 merely teaches a listing of processor types. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 2, wherein the computational task comprises an optimization task.

	Applicant’s Claim 4 merely teaches an unspecified “optimization task”. All AI learning algorithms are optimization tasks. Further, optimization can be performed in almost any field of use.  It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of claim 2, wherein the model comprises a machine learning model that has been configured through training to route received data representing computational tasks to be performed in a system including at least one quantum computing resource, the training comprising training the model using (i) data representing multiple computational tasks previously performed by the system, and (ii) data representing a type of computing resource to which the task was routed.

	Applicant’s Claim 5 merely teaches a trained model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

(i) data representing a size of an input data set associated with the computational task;

(ii) data indicating whether an input data set associated with the computational task comprised static, real time or both static and real time input data;

(iii) data representing an error tolerance associated with the computational task; and

(iv) data representing a required level of confidence associated with the computational task.

	Applicant’s Claim 6 merely teaches various types of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 5, wherein the data representing multiple computational tasks previously performed by the system comprises data indicating a frequency of changes to input data sets associated with each computational tasks.

	Applicant’s Claim 7 merely teaches frequency data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The method of claim 5, further comprising training the machine learning model using data representing properties associated with using the one or more-quantum computing resources to solve the multiple computational tasks.

	Applicant’s Claim 8 merely teaches training an unspecified “machine learning” model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

(i) approximate qualities of solutions generated by the one or more-quantum computing resources;

(ii) computational times associated with solutions generated by the one or more quantum computing resources; or

(iii) computational costs associated with solutions generated by the one or more quantum computing resources, and for each quantum computing resource, one or more of

(i) a number of qubits available to the quantum computing resource; and

(ii) a cost associated with using the quantum computing resource.

	Applicant’s Claim 9 merely teaches various data types. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. (Currently Amended) The method of claim 2, further comprising routing another computational task to a classical computing resource.

	Applicant’s Claim 10 merely teaches classical computing. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “11. A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

receiving data representing a computational task to be performed by a system including one or more quantum computing resources and one or more classical computing resources;

determining, by a model that processes at least a portion of the received data and that is configured through training to optimize computational times and computational costs associated with generating a solution to a computational task, a quantum computing resource of the one or more quantum computing resources to route the data to by (i) determining to route the computational task to one of the one or more quantum computing resources instead of one of the one or more classical computing resource and (ii) determining a type of quantum computing resource to route the computational task to, the quantum computing resource being of the type of quantum computing resource;

routing the data representing the computational task to the quantum computing resource;

obtaining, from the quantum computing resource, data representing a solution to the computational task; and

determining one or more actions to be taken based on the data representing a solution to the computational task.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:

(1) receiving data (M.P.E.P. 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data)

(2) processing, or computational task, or quantum computing resource

(3) routing

(4) actions to be taken

(5) quantum computing resource

	The term “receiving data” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

This “receiving data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Each of the terms “processor”, or “computational task”, or “quantum computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[000130] Control of the various systems described in this specification, or portions of them, can be implemented in a digital and/or quantum computer program product that includes instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more digital and/or quantum processing devices. The systems described in this specification, or portions of them, can each be implemented as an apparatus, method, or system that may include one or more digital and/or quantum processing devices and memory to store executable instructions to perform the operations described in this specification. 

	Further, Applicant’s specification recites:

[000120] Implementations of the digital and/or quantum subject matter and the digital functional operations and quantum operations described in this specification can be implemented in digital electronic circuitry, suitable quantum circuitry or, more generally, quantum computational systems, in tangibly-embodied digital and/or quantum computer software or firmware, in digital and/or quantum computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. The term "quantum computational systems" may include, but is not limited to, quantum computers, quantum information processing systems, quantum cryptography systems, or quantum simulators.

Each of the terms “processor”, or “computational task”, or “quantum computing resource” represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The term “routing” is a broad term which is described at a high level. Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

Note that the “routing” of data is merely the selective “transfer” of data.
This “routing” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The term “actions to be taken” is a broad term which is described at a high level and is merely nonfunctional descriptive data of no patentable weight. Applicant’s Specification recites:

[00056] The broker 136 may be configured to receive output data 104 from the system 100 for performing optimization tasks and to generate one or more actions to be taken, e.g., actions 138. The actions may include local actions, e.g., adjustments to a subset of optimization parameters, which contribute towards achieving local and global targets of the optimization task.

The “actions to be taken” limitation represents mere parameter adjustments that are “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Generally speaking, Applicant’s Specification recites:

[000131] While this specification contains many specific implementation details, these should not be construed as limitations on the scope of what may be claimed, but rather as descriptions of features that may be specific to particular implementations. Certain features that are described in this specification in the context of separate implementations can also be implemented in combination in a single implementation. Conversely, various features that are described in the context of a single implementation can also be implemented in multiple implementations separately or in any suitable sub-combination. Moreover, although features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can in some cases be excised from the combination, and the claimed combination may be directed to a sub-combination or variation of a sub-combination.

	Therefore, the entire claimed invention may be practiced as a set of simulated quantum computers on a purely digital computer. Pure math executed on a standard classical computer.

	The term “quantum computing resources” is a broad term which is described at a high level and is merely an umbrella term for a number of well understood, routine, and conventional methods. Applicant’s Specification recites:

[0007] The foregoing and other implementations can each optionally include one or more of the following features, alone or in combination. In some implementations the quantum computing resources comprise one or more of (i) quantum gate computers, (ii) adiabatic annealers, or (iii) quantum simulators.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

(1) receiving data (M.P.E.P. 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data)

(2) processing, or computational task, or quantum computing resource

(3) routing

(4) actions to be taken

(5) quantum computing resource

	The term “receiving data” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Each of the terms “processor”, or “computational task”, or “quantum computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[000130] Control of the various systems described in this specification, or portions of them, can be implemented in a digital and/or quantum computer program product that includes instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more digital and/or quantum processing devices. The systems described in this specification, or portions of them, can each be implemented as an apparatus, method, or system that may include one or more digital and/or quantum processing devices and memory to store executable instructions to perform the operations described in this specification. 

	Further, Applicant’s specification recites:

[000120] Implementations of the digital and/or quantum subject matter and the digital functional operations and quantum operations described in this specification can be implemented in digital electronic circuitry, suitable quantum circuitry or, more generally, quantum computational systems, in tangibly-embodied digital and/or quantum computer software or firmware, in digital and/or quantum computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. The term "quantum computational systems" may include, but is not limited to, quantum computers, quantum information processing systems, quantum cryptography systems, or quantum simulators.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The term “routing” is a broad term which is described at a high level. Applicant’s Specification recites:

[000128] The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry or quantum simulators. Generally, a digital and/or quantum computer will also include, or be operatively coupled to receive digital and/or quantum data from or transfer digital and/or quantum data to, or both, one or more mass storage devices for storing digital and/or quantum data, e.g., magnetic, magneto-optical disks, optical disks, or quantum systems suitable for storing quantum information. However, a digital and/or quantum computer need not have such devices.

Note that the “routing” of data is merely the selective “transfer” of data.
Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The term “actions to be taken” is a broad term which is described at a high level and is merely nonfunctional descriptive data of no patentable weight. Applicant’s Specification recites:

[00056] The broker 136 may be configured to receive output data 104 from the system 100 for performing optimization tasks and to generate one or more actions to be taken, e.g., actions 138. The actions may include local actions, e.g., adjustments to a subset of optimization parameters, which contribute towards achieving local and global targets of the optimization task.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The term “quantum computing resources” is a broad term which is described at a high level and is merely an umbrella term for a number of well understood, routine, and conventional methods. Applicant’s Specification recites:

[0007] The foregoing and other implementations can each optionally include one or more of the following features, alone or in combination. In some implementations the quantum computing resources comprise one or more of (i) quantum gate computers, (ii) adiabatic annealers, or (iii) quantum simulators.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The system of claim 11, wherein the one or more quantum computing resources comprises one or more of (i) a quantum gate computer, (ii) an adiabatic annealer, or (iii) a quantum simulator.

	Applicant’s Claim 12 merely teaches a listing of one or more processor types. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The system of claim 11, wherein the model comprises a machine learning model that has been configured through training to route received data representing computational tasks to be performed in a system including at least one quantum computing resource, the training comprising training the model using (i) data representing multiple computational tasks previously performed by the system, and (ii) data representing a type of computing resource to which the task was routed.

	Applicant’s Claim 13 merely teaches a trained “machine learning” model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

(i) data representing a size of an input data set associated with the computational task;

(ii) data indicating whether an input data set associated with the computational task comprised static, real time or both static and real time input data;

(iii) data representing an error tolerance associated with the computational task; and

(iv) data representing a required level of confidence associated with the computational task.

	Applicant’s Claim 14 merely teaches various data types. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The system of claim 13, wherein the data representing multiple computational tasks previously performed by the system comprises data indicating a frequency of changes to input data sets associated with each computational tasks.

	Applicant’s Claim 15 merely teaches frequency data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The system of claim 11, wherein the model is a machine learning model and wherein the operations further comprise training the machine learning model using data representing properties associated with using the one or more quantum computing resources to solve the multiple computational tasks.

	Applicant’s Claim 16 merely teaches a trained “machine learning” model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

The method of claim 1, further comprising processing, by the determined quantum computing resource, the data representing the computational task to generate data representing a solution to the computational task.

	Applicant’s Claim 22 merely teaches processing that may be accomplished by a general purpose computer, according to Applicant’s Specification. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

The system of claim 11, wherein the operations further comprise processing, by the determined quantum computing resource, the data representing the computational task to generate data representing a solution to the computational task.

	Applicant’s Claim 23 merely teaches processing that may be accomplished by a general purpose computer, according to Applicant’s Specification. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 15 SEP 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Claims 2-16 and 22-23 are rejected for allegedly being directed to non-statutory subject matter under 35 U.S.C. §101. This rejection is respectfully traversed.

For at least the reasons discussed in Applicant’s previously filed responses, which are expressly incorporated herein by reference, each of claims 2 and 11, and their respective claims, is directed to patent-eligible subject matter.

	Applicant incorporates prior arguments by reference. Those arguments were unpersuasive and Examiner’s responses to them are incorporated by reference.
	The rejections stand.




Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
06 NOV 2022